Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 13-14 in the reply filed on 9/13/22 is acknowledged.
Cited Prior Art
The following references are cited as either part of the rejections presented below or as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 
SHIMIZU (US 8777448), DUNGAN (US 10584860), KLUS (US 11255519),  COLLINS (US 10190755), AGO (US 2011/0103043), LAY (US 9188290).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU in view of AGO. 
Regarding claim 1, SHIMIZU discloses a light fixture (FIG.s 1-38) comprising: a light engine (see FIG.s 3 and 31) comprising: a mounting substrate (see 113 FIG. 3) comprising a front surface, a rear surface opposite the front surface; at least one light source (2 FIG. 3); and at least one electronics board (52 FIG. 3); and a mounting clip (114 FIG. 3) comprising: a central body comprising a first side and a second side opposite the first side; at least one first finger (see portion of 11 extending over 111 FIG. 3) extending from the central body on the first side; and at least one second finger (see 13 FIG. 3) extending from the central body on the second side, and wherein the at least one second finger retains the at least one electronics board on the second surface of the mounting clip.
SHIMIZU does not explicitly show at least one aperture extending through the mounting substrate such that the at least one first finger extends through the at least one aperture of the mounting substrate and retains the at least one light source on the front surface of the mounting substrate.
AGO teaches at least one aperture extending through a mounting substrate (200 as shown in FIG. 3) such that at least one first finger (21, 30, 31 FIG. 3) extends through the at least one aperture of the mounting substrate and retains at least one light source (11, 101, 13 FIG. 3) on the front surface of the mounting substrate.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an aperture and its associated finger, such as taught by AGO, with the fixture of SHIMIZU in order to achieve a desired structural integrity. 
Regarding claim 2, SHIZIMU further discloses a fixture housing (such as 4 FIG. 3) comprising a pair of side walls (see 42 FIG. 3) defining a housing cavity (at least in parts), wherein each side wall comprises a ledge (see portion of 42 engaging 114a FIG. 3, see also FIG. 31) extending into the housing cavity, wherein the mounting clip further comprises a plurality of attachment arms (structurally evident) extending from the second side of the central body, and wherein the plurality of attachment arms engage the ledges of the side walls of the housing such that the light engine is attached to the housing via the mounting clip (as shown).
Claims 3 and 13 appears to recite an alternative connecting feature for a housing to the rest of the apparatus and is considered an obvious variant, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable connecting structure, such that a pair of side walls and a transverse wall extending between the side walls, wherein the side walls and transverse wall extend between a first end and a second end of the fixture housing, wherein the side walls and transverse wall define a housing cavity, wherein the transverse wall defines an aperture proximate to the first end of the housing, and wherein the light engine is mounted on the fixture housing via the mounting clip in order to achieve a desired structural modularity for the assembly. 
Furthermore, regarding the end cap, SHIMIZU further discloses an end cap (see 3 FIG. 2) removably mounted to the first end of the fixture housing, wherein the end cap comprises an inner side, an outer side, a lock (see 32 FIG. 2) supported on the inner side.
Although SHIMIZU does not explicitly show the lock being a lever lock, absent persuasive evidence that the claimed lock type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known lock and its structural features, such that a lever retained on the end cap via the lever lock, wherein the lever is movable along an axis between a first position and a second position, wherein, in the first position, the lever is engaged with the aperture of the fixture housing, and wherein, in the second position, the lever is disengaged from the aperture of the fixture housing, in order to achieve a desired structural modularity. 
Regarding claim 5, SHIMIZU further discloses the mounting clip further comprises a first alignment feature (any physical feature such as an edge shown in FIG. 3) extending from the first side of the central body, wherein the mounting substrate comprises at least one notch (as shown in FIG. 3), and wherein the first alignment feature is configured to engage the at least one notch of the mounting substrate (evident of the connection of 113 and 114 FIG. 3).
Regarding claim 6, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make separate and into multiple pieces, such that the mounting clip is a first mounting clip of a plurality of mounting clips and the at least one light source is a first light source of a plurality of light sources, and wherein the plurality of mounting clips retain the plurality of light sources on the mounting substrate, in accordance to a preferred structural modularity. 
Regarding claim 7, SHIMIZU further discloses the at least one first finger comprises a lip extending inwardly toward a center of the central body (structurally evident in FIG. 3), wherein the at least one second finger comprises a lip extending inwardly toward the center of the central body (evident of 114 FIG. 3), wherein the mounting clip further comprises an attachment arm extending from the second side of the central body, and wherein the attachment arm comprises a lip extending outwardly away from the center of the central body (evident of shape of 114 FIG. 3).
Claims 8 and 9 include the same scope as that of claims 1 and 2 in reverse order and is therefore rejected similarly. 
Regarding claim 10, use of reflectors are common in the illumination art, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a pair of reflector wings extending from the front surface of the mounting substrate, such that the at least one light source is retained on the mounting substrate between the reflector wings, in order to improve the illumination profile. 
Regarding claim 14, SHIMIZU further discloses the mounting clip further comprises a first alignment feature (any physical feature) extending from the first surface and a second alignment feature (any physical feature) extending from the second surface, wherein the first alignment feature is configured to engage an electronics board of the light engine (such as alignment of the apertures) and wherein the second alignment feature is configured to engage a light source of the light engine (such as the extent over the light source).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 requires, inter alia, the end cap further comprises a first bridge on the inner side, wherein the lever lock is connected to the first bridge and comprises a central portion, wherein the lever comprises a stop proximate a first end and an engagement arm proximate a second end opposite the first end, and wherein the lever is retained on the end cap such that the central portion of the lever lock is between the stop and the engagement arm.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                     /ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875